 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   EDWARD CRANE,                                 )       Case No. 1:19-CV-00192-SKO
                                                   )
11           Plaintiff                             )       STIPULATION AND
                                                   )       ORDER FOR EXTENSION OF TIME
12
     v.                                            )       TO FILE PLAINTIFF'S OPENING BRIEF
13
                                                           (Doc. 14)
14                                       )
     ANDREW M. SAUL,                     )
15
     Commissioner of Social Security,    )
16                                       )
           Defendant                     )
17                                       )
     ____________________________________)
18

19           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend

20   the time 32 Days to December 6 for Plaintiff to file his Opening Brief, in accordance with the Court’s
21
     Scheduling Order. This is Plaintiff's second request for an extension. It is requested due to the fact
22
     that Plaintiff’s counsel has had a number of Briefs and other filings due at the around same time and
23
     has not had time to give this case appropriate attention.
24

25

26

27

28

     Crane v. Saul                       Stipulation and Order         E.D. Cal. 1:19-cv-00191-SKO
 1

 2           The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 3

 4

 5

 6

 7                                                Respectfully submitted,

 8

 9
     Date: November 1, 2019                       JACQUELINE A. FORSLUND
10                                                Attorney at Law

11
                                                  /s/Jacqueline A. Forslund
12
                                                  JACQUELINE A. FORSLUND
13
                                                  Attorney for Plaintiff
14

15

16   Date: November 1, 2019                       MCGREGOR W. SCOTT
                                                  United States Attorney
17                                                DEBORAH STACHEL
                                                  Regional Chief Counsel, Region IX
18
                                                  Social Security Administration
19
                                                  /s/Allison J. Cheung
20                                                ALLISON J. CHEUNG
                                                  Special Assistant United States Attorney
21
                                                  *By email authorization
22
                                                  Attorney for Defendant
23

24
                                                    ORDER
25
             Based upon the above-stipulation of the parties (Doc. 14), and for good cause shown, IT IS
26
     HEREBY ORDERED, that Plaintiff shall have an extension of time, to and including December 6,
27

28

     Crane v. Saul                      Stipulation and Order        E.D. Cal. 1:19-cv-00191-SKO
 1
     2019, in which to file Plaintiff’s Opening Brief; and that all other deadlines set forth in the February
 2
     13, 2019 Scheduling Order (Doc. 5) shall be extended accordingly.
 3

 4
     IT IS SO ORDERED.
 5

 6   Dated:     November 4, 2019                                   /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Crane v. Saul                       Stipulation and Order           E.D. Cal. 1:19-cv-00191-SKO
